11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Christina Juarez Bright,                     * From the 35th District Court
                                               of Brown County,
                                               Trial Court No. CV-11-10374.

Vs. No. 11-17-00104-CV                       * April 30, 2019

Tracey Simpson,                              * Memorandum Opinion by Wright, S.C.J.
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is reversed, and the cause is remanded to
the trial court for a new trial. The costs incurred by reason of this appeal are
taxed against Tracey Simpson.